1 LUCAS ENERGY, INC. FORM 10-Q For the Quarterly Period Ended September 30, 2009 TABLE OF CONTENTS Page PART I  FINANCIAL INFORMATION Item 1. Financial Statements o Consolidated Balance Sheets as of September 30, 2009 and March 31, 2009 (unaudited) 3 o Consolidated Statements of Operations for the three months ended September 30, 2009 and 2008 and for the six months ended September 30, 2009 and 2008 (unaudited) 4 o Consolidated Statement of Stockholders Equity for the six months ended September 30, 2009 (unaudited) 5 o Consolidated Statements of Cash Flows for the six months ended September 30, 2009 and 2008 (unaudited) 6 o Notes to the Consolidated Financial Statements (unaudited) 7 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 21 Item 4. Controls and Procedures 21 PART II  OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Submission of Matters to a Vote of Security Holders 22 Item 5. Other Information 22 Item 6. Exhibits 23 EXHIBITS 25 2 3 4 5 LUCAS ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1. BASIS OF PRESENTATION The accompanying unaudited interim consolidated financial statements of Lucas Energy, Inc. ("Lucas") have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in Lucas' annual report filed with the SEC on Forms 10-K and 10-K/A for the year ended March 31, 2009. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements which would substantially duplicate the disclosure contained in the audited financial statements for the most recent fiscal year 2009 as reported in Form 10-K have been omitted. NOTE 2  ORGANIZATION AND HISTORY The Company was incorporated on December 16, 2003 in the State of Nevada as Panorama Investments, Corp ( Panorama ). On June 16, 2006 the Company consummated a share exchange with Lucas Energy Resources, Inc. ( Lucas Resources ), a privately held oil and gas company which held oil and gas lease acreage and producing reserves in the State of Texas. The share exchange was made pursuant to a May 19, 2006 Acquisition and Exchange Agreement whereby the Company acquired all of the issued and outstanding capital stock from the Lucas Resources shareholders. The share exchange was effected through an exchange of shares with the prior shareholders of Lucas Resources assuming control of and responsibilities for the Companys activities. In conjunction with the share exchange, the name of Panorama was changed to Lucas Energy, Inc. ( Lucas ). NOTE 3  SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Lucas' consolidated financial statements are based on a number of significant estimates, including oil and gas reserve quantities which are the basis for the calculation of depreciation, depletion and impairment of oil and gas properties, estimates of tax benefits and obligations and timing and costs associated with its retirement obligations. Cash and Cash Equivalents Cash and cash equivalents include cash in banks and financial instruments which mature within three months of the date of purchase. Concentration of Credit Risk Financial instruments that potentially subject Lucas to concentration of credit risk consist of cash and accounts receivable. Cash balances exceeded FDIC insurance protection levels by approximately $820,900 at September 30, 2009 and at certain points throughout the quarter subjecting Lucas to risk related to the uninsured balance. Lucas  deposits are held at large established bank institutions and it believes that the risk of loss associated with these uninsured balances is remote. 7 Accounts receivable are recorded at invoiced amount and generally do not bear interest. Any allowance for doubtful accounts is based on management's estimate of the amount of probable losses due to the inability to collect from customers. As of September 30, 2009, no allowance for doubtful accounts has been recorded . Lucas oil and gas accounts receivable are collateral to the Revolving Line of Credit with Amegy Bank. Sales to one customer comprised 89% and 87% of Lucas total oil and gas revenues for the three and six months ended September 30, 2009, respectively. Lucas believes that, in the event that its primary customer was unable or unwilling to continue to purchase Lucas production, there are several alternative b uyers for its production at comparable prices. Marketable Securities Lucas reports its short-term investments and other marketable securities at fair value. At September 30, 2009, Lucas' short-term investments consisted of shares of common stock held i n Bonanza Oil & Gas, Inc. ( Bonanza ). The shares of Bonanza common stock held by Lucas have always been recorded on Lucas' balance sheet at fair value. Prior to Lucas adoption of Statement of Financial Accounting Standards ( SFAS ) No. 159, The Fair Value Option for Financial Assets and Financial Liabilities  Including an Amendment of FASB Statement No. 115 ( Statement No. 159 , ASC 825 Financial Instruments) on April 1, 2008, Lucas reported changes in the fair value marketable securities that it held d irectly to stockholders equity as part of accumulated other comprehensive income , Upon the April 1, 2008 adoption of Statement No. 159 provisions allowing the Company the option to value its financial assets and liabilities at fair value on an investment by investment basis, the changes in the fair value of assets and liabilities are now reported in Lucas results of operations in the period that the change in fair value occurs. Prior t o the adoption of Statement No. 159, Lucas had cumulative unrealized gains on Bonanza common stock of $1,229,253 (net of deferred taxes of $633,252) that were reported as other comprehensive income. The cumulative historical unrealized gain was reclassified on Lucas balance sheet from accumulated other comprehensive income to retained earnings on April 1, 2008, and the associated deferred tax portion of the unrealized gain totaling $633,252 was reflected in deferred tax liabilities. For the six month period ended September 30, 2009 Lucas reported a non-cash unrealized loss on its Bonanza shares of common stock of $21,556 pursuant to mark-to-market accounting requirements. For the six month period ended September 30, 2009 Lucas realized a loss on the sale of a portion of the Bonanza shares held totaling $28,785. Fair Value of Financial Instruments As of September 30, 2009, the fair value of cash, accounts receivable and accounts payable approximate carrying values because of the short-term maturity of these instruments. Oil and Gas Properties, Full Cost Method Lucas uses the full cost method of accounting for oil and gas producing activities. Costs to acquire mineral interests in oil and gas properties, to drill and equip exploratory wells used to find proved reserves, and to drill and equip development wells including directly related overhead costs and related asset retirement costs are capitalized. Under this method, all costs, including internal costs directly related to acquisition, exploration and development activities are capitalized as oil and gas property costs on a county by country basis. Properties not subject to amortization consist of exploration and development costs which are evaluated on a property-by-property basis. Amortization of these unproved property costs begins when the properties become proved or their values become impaired. Lucas assesses the realizability of unproved properties, if any, on at least an annual basis or when there has been an indication that impairment in value may have occurred. Impairment of unproved properties is assessed based on management's intention with regard to future exploration and development of individually significant properties and the ability of Lucas to obtain funds to finance such exploration and development. If the results of an assessment indicate that the properties are impaired, the amount of the impairment is added to the capitalized costs to be amortized. Costs of oil and gas properties are amortized using the units of production method. Amortization expense calculated per equivalent p hysical unit of production amounted to $20.56 per barrel of oil equivalent ( BOE ) for the fiscal year ended March 31, 2009 and $20.30 for the quarter period ended September 30, 2009 . 8 Ceiling Test In applying the full cost method, Lucas performs an impairment test (ceiling test) at each reporting date, whereby the carrying value of property and equipment is compared to the estimated present value, of its proved reserves discounted at a 10-percent interest rate of future net revenues, based on current economic and operating conditions at the end of the period, plus the cost of properties not being amortized, plus the lower of cost or fair market value of unproved properties included in costs being amortized, less the income tax effects related to book and tax basis differences of the properties. If capitalized costs exceed this limit, the excess is charged as an impairment expense. As of September 30, 2009 no impairment of oil and gas properties was recorded. Furniture and Office Equipment Furniture and office equipment are stated at cost. Depreciation is computed on a straight-line basis over the estimated useful lives of two to five years. Deferred Taxes Deferred taxes are provided on the liability method whereby deferred tax assets are recognized for deductible temporary differences and operating loss and tax credit carry forwards and deferred tax liabilities are recognized for taxable temporary differences. Temporary differences are the differences between the reported amounts of assets and liabilities and their tax bases. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. Deferred tax assets and accrued tax liabilities are adjusted for the effects of changes in tax laws and rates on the date of enactment. Earnings per Share of Common Stock Basic and diluted net income per share calculations are calculated on the basis of the weighted average number of common shares outstanding during the reporting period. Purchases of treasury stock reduce the outstanding shares commencing on the date that the stock is purchased. Common stock equivalents are excluded from the calculation when a loss is incurred as their effect would be anti-dilutive. On September 30, 2009 all options and warrants outstanding were out of the money ; and are therefore, anti-dilutive and excluded from the calculation of basic and diluted net income (loss) earnings per share. Revenue and Cost Recognition Lucas recognizes oil and natural gas revenue under the sales method of accounting for its interests in producing wells as oil and natural gas is produced and sold from those wells. Oil and natural gas sold by Lucas is not significantly different from Lucas share of production. Costs associated with production are expensed in the period incurred. Recent Accounting Pronouncements In April 2009, the FASB issued FSP No. FAS 157-4, Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly (FAS 157-4, ASC 820 Fair Value Measurement and Disclosures) to amend SFAS 157, . FAS 157-4 provides additional guidance for estimating fair value in accordance with SFAS 157 when the volume and level of activity for an asset or liability has significantly decreased. In addition, FAS 157-4 includes guidance on identifying circumstances that indicate a transaction is not orderly. FAS 157-4 is effective for interim and annual reporting periods ending after June 15, 2009. The Company is currently assessing the impact, if any, that the adoption of this pronouncement will have on the Companys operating results, financial position or cash flo ws. In December 2008, the SEC released Final Rule, Modernization of Oil and Gas Reporting The new disclosure requirements include provisions that permit the use of new technologies to determine proved reserves if those technologies have been demonstrated empirically to lead to reliable conclusions about reserve volumes. The new requirements also will allow companies to disclose their probable and possible reserves to investors. In addition, the new disclosure requirements require that companies 1) report the independence and qualifications of its reserves 9 preparer or auditor, 2) file reports when a third party is relied upon to prepare reserves estimates or conduct a reserves audit, 3) report oil and gas reserves using an average price based upon the prior 12-month period rather than year-end prices. The new disclosure requirements are effective for financial statements for fiscal years ending on or after December 31, 2009. Early adoption is not permitted. The Company is currently assessing the impact, if any that the adoption of the pronouncement will have on the Companys operating results, financial position or cash flows. In June 2009, the FASB issued Statement No. 168, The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles ( SFAS 168 , ASC 105-10 Generally Accepted Accounting Principles), which amends SFAS No. 162, The Hierarchy of Generally Accepted Accounting Principles . SFAS 168 will become the source of authoritative U.S. GAAP recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the SEC under the authority of federal securities laws are also sources of authoritative GAAP for SEC registrants. On the effective date, SFAS 168 will supersede all then existing non-SEC accounting and reporting standards. All other non-grandfathered non-SEC accounting literature not included in SFAS 168 will become non-authoritative. SFAS 168 is effective for financial statements issued for interim and annual periods ending after September 15, 2009. The adoption of SFAS 168 did not impact our results of operations or financial condition. Lucas does not expect that any other recently issued accounting pronouncements will have a significant impact on the financial statements of the Company. Reclassifications Certain amounts in prior periods have been reclassified to conform to the current period presentation. NOTE 4 - FAIR VALUE MEASUREMENTS The carrying values of cash and cash equivalents, accounts receivable and accounts payable (including income taxes payable and accrued expenses) included in the accompanying consolidated balance sheets approximated fair value at June 30, 2009, and they are not presented in the following table associated with the fair value m easurement of Lucas investments. Statement No. 157 (ASC 820) establishes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. As presented in the table above, this hierarchy consists of three broad levels. Level 1 inputs on the hierarchy consist of unadjusted quoted prices in active markets for identical assets and liabilities and have the highest priority. Level 2 inputs consist of fair values of the investment in commodity futures contracts, which are estimated valuations provided by counterparties using the Black-Scholes model based upon the forward commodity price curves as of the end of the quarter, implied volatilities of commodities, and a risk free rate (using the treasury yield as of the end of the quarter). Level 3 inputs have the lowest priority. Lucas uses appropriate valuation techniques based on the available inputs to measure the fair values of its assets and liabilities. When available, Lucas measures fair value using Level 1 inputs because they generally provide the most reliable evidence of fair value. The following methods and assumptions were used to estimate the fair values of the assets and liabilities in the table above. LEVEL 1 FAIR VALUE MEASUREMENTS Short-term Investments in Marketable Securities The fair values of these investments are based on quoted market prices. Lucas' short-term investments as of September 30, 2009 consisted entirely of trading securities which are subject to market fluctuations. 10 MARKETABLE SECURITIES At March 31, 2009, Lucas held 3,666,700 shares of Bonanza common stock. During the six months ended September 30, 2009, Lucas sold 1,516,000 shares of Bonanza common stock with a realized loss of $28,785, net of commissions. During the first fiscal quarter ended June 30, 2009 and second fiscal quarter ended September 30, 2009, pursuant to mark-to-market accounting Lucas reported a non-cash unrealized gain on Bonanza common shares held totaling $220,444 and a non-cash unrealized loss on Bonanza common shares totaling $242,000, respectively. The net non-cash unrealized loss for the six months ended September 30, 2009 totaled $21,556. On September 30, 2009, Lucas held 2,150,700 shares of Bonanza common stock. On May 2, 2008, Lucas purchased six commodity contracts that were linked to the NYMEX crude oil futures contracts. At the time the contracts were closed out in July 2008, Lucas had a realized loss on the NYMEX contracts totaling $125,420. NOTE 5 - REVOLVING LINE OF CREDIT AND LETTER OF CREDIT FACILITY On October 8, 2008, Lucas entered into a three-year Revolving Line of Credit and Letter of Credit Facility with Amegy Bank (the Credit Facility ). The Credit Facility originally prov ided Lucas with up to a $100 million oil and gas reserve- based revolving line of credit with maturity on October 8, 2011 (the Revolving Line of Credit ). The availability of credit and repayments under the Credit Facility are subject to periodic borrowing base redeterminations. The Credit Facility provides for scheduled semiannual borrowing base redeterminations on June 1 and December 1, or at any other time that Amegy or Lucas may request an unscheduled redetermination; but neither is obligated to accommodate an unscheduled redetermination more than once between the scheduled semiannual redeterminations. At closing of the Credit Facility in October 2008, Lucas had a lending commitment and borrowing capacity of $3.0 million. Subject to periodic borrowing base redeterminations and compliance with loan covenants, the Credit Facility provides for Lucas borrowing capacity and Amegys lending commitment under the Credit Facility to periodically increase or decrease as the collateral value of the proved reserves securing the Credit Facility fluctuates from factors such as change in market prices, revisions to reserve estimates and operating cost estimates, and as the results of drilling and development activities are acquired and interpreted. The Credit Facil ity is secured by first liens on Lucas existing and after acquired oil and gas properties. The interest rate on borrowed funds under the Credit Facility is based on the greater of Amegys prime lending rate or Federal Funds rate plus 0.50% per annum, but not less than 5.0% per annum. The Credit Facility contains a variable commitment fee component for unused borrowing capacity not to exceed a 0.05% annual rate. Borrowings outstanding on the Credit Facility upon the three year term expiration are due October 8, 2011. Since entering into the Credit Facility with Amegy Bank, Lucas interest rate has been 5.0% per annum paid monthly. Lucas incurred front end transaction costs totaling $421,751 on the Amegy Credit Facility and the deferred financing costs are being amortized over the three year term of the Credit Facility using the effective interest rate method. For the six month period ended September 30, 2009, Lucas recorded as interest expense the amortization of the deferred financing costs totaling $57,667 and the unamortized balance of the transaction costs total $314,861 at September 30, 2009. The Credit Facility contains covenants that Lucas is required to meet including: a) maintain a current ratio not less than 1.00 to 1.00 at any time; b) prohibit the ratio of Indebtedness to adjusted earnings before interest, taxes, depreciation and amortization ( EBITDA ) from being more than 3.75 to 1.00 (as defined in the credit agreement) for the preceding four quarterly periods; and c) limit general and administrative ( G&A ) expenses (determined in accordance with generally accepted accounting principles) during a fiscal quarter to no more than twenty-five percent (25.0%) of revenue less recurring lease operating expenses and taxes for the quarter. At September 30, 2009, Lucas met the aforementioned current ratio test of 1.0 to 1.0; but, did not meet the EBITDA ratio covenant of 3.75 to 1.00, or the G&A covenant that provides that permitted G&A under the Credit Facility covenant must be no more than 25.0% of revenues less lease operating and taxes for a quarter. Lucas has advised Amegy Bank that it did not meet the EBITDA or the G&A covenants of the Credit Facility at September 30, 2009. 11 In connection with a scheduled periodic borrowing base redetermination, on March 30, 2009, Amegy notified Lucas that they reduced their lending commitment to Lucas under the Credit Facility to $2.7 million, with a further $25,000 per month reduction in their commitment until the next borrowing base redetermination. On September 11, 2009, Amegy advised Lucas that their lending commitment under the Credit Facility was further reduced to $2,465,500 retroactively to August 31, 2009, and that the reduction in their lending commitment to Lucas would increase to $62,500 per month commencing on September 30, 2009. Lucas continues to make principal payments of $25,000 per month, and have requested Amegy provide further data and explanation on the basis for and of the increasing level of reduction in their lending commitment to Lucas. Since entering into the Credit Facility with an initial Amegy lending commitment to Lucas of $3,000,000 million in October 2008, Amegys commitment has been reduced to $2,400,000 at September 30, 2009. The principal balance outstanding on the Credit Facility at September 30, 2009 was $2,500,000, and there was no borrowing capacity available to Lucas under the Credit Agreement. During the six-month period ended September 30, 2009, Lucas has made principal payment reductions on the Credit Fa cility totaling $150,000; incurred approximately $64,823 of interest, bank and bank advisors fees totaling $38,937, and amortization of the original $421,751 of transaction costs on the Credit Facility totaling $57,667. The interest and associated direct costs of the Credit Facility to Lucas for the six-month period totaled approximately $161,400. NOTE 6  EQUITY Common stock issued during the six months ended September 30, 2009: Lucas issued through private equity placement 262,501 units at a purcha se price of $0.60 per unit ( Unit ) for net proceeds of $157,500. Each Unit was comprised of one share of common stock and an attached three-year warrant for one share of common stock at $1.00 per share. The relative fair value of the common stock and attached warrant for one share of common stock were as follows: The relative fair value of the common stock and warrants in the above table were derived through the Black Scholes option pricing model, and variables used in the model were: (i) 0.44% risk-free interest rate, (ii) expected life of one year, (iii) volatility of 120.32%, and (iv) zero expected dividends. During the quarter ended September 30, 2009, the Company issued 53,234 shares of common stock to consultants and contractors to the Company. The shares were issued at fair value which totaled $41,300, or $0.78 per common share. On July 20, 2009, the Company issued 25,000 shares of common stock to its corporate secretary and former chief financial officer as part of his compensation package. The shares were issued at fair value totaling $25,000. On August 26, 2009, the Company issued 10,000 shares of common stock to its current chief financial officer which was part of his compensation package with the Company. The shares were issued at fair value on the volumetric weighted average share price for the period that services were provided to the Company which totaled $7,838, or $0.78 per share. Common stock issued after September 30, 2009: During October 2009, Lucas issued through private equity placement 200,000 units at a purchase price of $0.60 per unit ( Unit ) for net procee ds of $120,000. Each Unit was comprised of one share of common stock and an attached three- 12 The relative fair value of the common stock and warrants in the above table were derived through the Black Scholes option pricing model, and variables used in the model were: (i) 0.37% risk-free interest rate, (ii) expected life of one year, (iii) volatility of 121.89%, and (iv) zero expected dividends. On October 20, 2009, the Company issued 4,000 shares of restricted common stock to its current chief financial officer which was part of his compensation package with the Company. The shares were issued at fair value on the grant date being the closing share price on the last day of the calendar month during which services were provided to Lucas or $3,500. On October 20, 2009, the Company issued 13,139 shares of common stock to contractors to the Company for services. The shares were issued at the grant date fair value which totaled $10,237, or $0.78 per common share. On October 20, 2009, the Company issued 85,443 shares of common stock to renew an existing oil and gas lease. The shares were issued at the grant date fair value which totaled $69,649, or $0.82 per common share. NOTE 7  OPTIONS AND WARRANTS Summary information regarding options and warrants are as follows: All options are vested, and all options and warrants are exercisable. All options and warrants had no intrinsic value at September 30, 2009. 13 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following discussion and analysis should be read in conjunction with the unaudited financial statements and notes thereto included elsewhere in this report , and should be read in conjunction with managements discussion and analysis contained in Lucas Annual Report on Form 10 -K for the fiscal year ended March 31, 2009 and related discussion of our business and properties contained therein. The terms Company,  Lucas Energy , Lucas , we , us , and our refer to Lucas Energy, Inc. OVERVIEW Cautionary Statement Regarding Forward-Looking Statements This Quarterly Report includes forward
